DETAILED ACTION
	This is the second office action for US Application 17/098,506 for a Removably Attachable Mounting Device.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0006552 to Giles.  Regarding claim 1, Giles discloses a removably attachable mounting device comprising a block (32).  The block is resiliently deformable (see paragraph 34) such that the block is repeatedly penetratable by a shaft of a pin.  There is a fastener (40) engaged to a first face of the block and being configured for selectively engaging a surface, such that the block is removably engaged to the surface.  A second face of the block is configured for positioning of an article thereover, such that the shaft of a pin can be inserted through the article into the block for mounting the article to the surface.
Regarding claim 2, the block is disc shaped (see figure 4 and paragraph 35, line 4).  Regarding claim 3, the block comprises cork or elastomer (see the last 3 lines of paragraph 35).  Regarding claim 7, the fastener comprises an adhesive (see paragraphs 30-32).  Regarding claim 8, the adhesive is pressure sensitive such that the adhesive is removably engageable to the surface (see paragraphs 30 and 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles.  Regarding claim 1, Giles discloses a removably attachable mounting device comprising a block (32).  The block is resiliently deformable (see paragraph 34) such that the block is repeatedly penetratable by a shaft of a pin, and the block is disc shaped (see figure 4 and paragraph 35, line 4).  There is a fastener (40) engaged to a first face of the block and being configured for selectively engaging a surface, such that the block is removably engaged to the surface.  
A second face of the block is configured for positioning of an article thereover, such that the shaft of a pin can be inserted through the article into the block for mounting the article to the surface.  The fastener comprises an adhesive (see paragraphs 30-32), and a peripheral edge of the adhesive is circular and concentrically positioned relative to the first face of the block (see figure 4).
Giles does not disclose the adhesive as inset from a perimeter edge of the first face of the block.  However, the positioning of the adhesive in relation to the perimeter edge of the block are merely a function of the size/diameter of the adhesive.  The size of the adhesive is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, as device with different sizes of adhesive would perform no differently.
Regarding claim 3, the block comprises cork or elastomer (see the last 3 lines of paragraph 35).  
Regarding claims 4-6, Giles does not specifically disclose the diameter of the block as 2 to 35 centimeters, or the thickness as .75 to 1.25 centimeters or .95 centimeters.  However, the dimensions of the device are a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, as devices with different relative dimensions would not perform differently from one another.  One of ordinary skill in the art would know to alter the dimensions of the device dependent upon the size of the device is supporting.
Regarding claim 8, the adhesive is pressure sensitive such that the adhesive is removably engageable to the surface (see paragraphs 30 and 31).
Regarding claim 9, Giles does not disclose the block as being one of a set of blocks.  However, providing addition blocks is a duplication of parts, which would not produce a new or and unexpected result, and is therefore a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would have been motivated to provide additional devices for additional support.
Regarding claim 10, Giles discloses a removably attachable mounting device comprising a block (32).  The block is resiliently deformable (see paragraph 34) such that the block is repeatedly penetratable by a shaft of a pin.  There is a fastener (40) engaged to a first face of the block and being configured for selectively engaging a surface, such that the block is removably engaged to the surface.  A second face of the block is configured for positioning of an article thereover, such that the shaft of a pin can be inserted through the article into the block for mounting the article to the surface.
The block is disc shaped (see figure 4 and paragraph 35, line 4) and comprises cork or elastomer (see the last 3 lines of paragraph 35).  The fastener comprises an adhesive (see paragraphs 30-32) and the adhesive is pressure sensitive such that the adhesive is removably engageable to the surface (see paragraphs 30 and 31).
Giles does not specifically disclose the diameter of the block as 2 to 35 centimeters, or the thickness as .75 to 1.25 centimeters or .95 centimeters.  However, the dimensions of the device are a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, as devices with different relative dimensions would not perform differently from one another.  One of ordinary skill in the art would know to alter the dimensions of the device dependent upon the size of the device is supporting.
Giles does not disclose the block as being one of a set of blocks.  However, providing addition blocks is a duplication of parts, which would not produce a new or and unexpected result, and is therefore a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would have been motivated to provide additional devices for additional support.
Giles does not disclose the adhesive as inset from a perimeter edge of the first face of the block.  However, the positioning of the adhesive in relation to the perimeter edge of the block are merely a function of the size/diameter of the adhesive.  The size of the adhesive is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, as device with different sizes of adhesive would perform no differently.
Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive.  Applicant argues that positioning the adhesive inset from the perimeter of the face facilitates the removal by allowing some unengaged periphery of the first face of the block facilitating insertion of a fingernail.  However, merely making the diameter of the adhesive smaller to engage a smaller surface is a design preference that would have been obvious to one of ordinary skill in the art as noted in the 103 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632